Citation Nr: 1137595	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an initial rating greater than 10 percent for left shoulder bursitis.

4.  Entitlement to an initial compensable rating for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an October 2008 rating decision, the RO assigned a higher initial 10 percent rating for the Veteran's service-connected left shoulder bursitis effective August 1, 2006.  Because the initial rating assigned to the Veteran's service-connected left shoulder bursitis is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for syncope, entitlement to an initial rating greater than 10 percent for left shoulder bursitis and entitlement to an initial compensable rating for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current bronchitis is not related to active service.


CONCLUSIONS OF LAW

Bronchitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February and June 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for bronchitis.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the February and June 2007 VCAA notice letters and in separate May 2008 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February and June 2007 VCAA notice letters were issued prior to the currently appealed rating decisions issued in August 2007; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In multiple written statements submitted to VA, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who conducted his VA examination in 2007.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the Veteran's June 2007 VA examination.

Recent Federal Circuit precedent also suggests that VA may rely upon the opinions provided by the VA examiner in June 2007 in adjudicating the Veteran's claim of service connection for bronchitis.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who conducted the June 2007 VA examination was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions concerning the contended etiological relationships between the Veteran's bronchitis and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the February or June 2007 VA examiners (or any other VA examiner) prior to relying on these examination reports and opinions in adjudicating the Veteran's service connection claim for bronchitis.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who conducted the Veteran's June 2007 VA examination was not competent or did not report accurately what was found in the review of the claims file.  The Board also finds that the June 2007 VA examiner's opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding bronchitis.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bronchitis during active service.  He alternatively contends that his current bronchitis is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bronchitis.   The Veteran contends that he incurred bronchitis during active service and continued to experience this disability since his service separation.  Despite the Veteran's assertions to the contrary, his service treatment records show that, at his enlistment physical examination in January 1986, he denied any relevant pre-service medical history and clinical evaluation of his chest and lungs was normal.  The Veteran's history and clinical evaluation were unchanged on subsequent periodic physical examinations in October 1987, April 1988, March 1989, April and August 1990, and in May 1991.  It was noted in May 1991 that the Veteran's pulmonary function testing had been "adequate."  These results were unchanged again in May 1992, October 1995, and in July 1999.

On "Respirator/Occupational Physical Examination" in April 1987, the Veteran denied any history of chronic lung disease, to include bronchitis.  Physical examination showed clear lungs to auscultation.  The Veteran was found physically qualified to use a respirator.

On outpatient treatment in January 1995, the Veteran's complaints included a cough and sinus congestion which had been present since November 1994.  He reported that his cough increased in the mornings when he woke up and noted dark yellow sputum.  He denied any chest pain, shortness of breath, or dyspnea on exertion.  Objective examination showed his lungs were clear to auscultation, good breath sounds bilaterally, and good expansion.  The assessment included bronchitis.  

On February 7, 1995, the Veteran's complaints included continued sinus congestion.  He denied any cough or sputum.  Objective examination showed his lungs were clear to auscultation with good breath sounds bilaterally.  The assessment included bronchitis/upper respiratory infection which was resolving.

On February 18, 1995, the Veteran reported to a naval hospital emergency room (ER) complaining of a bright red blood clot "in size of a quarter" after coughing "hard" that morning.  He reported a history of a productive cough with yellowish-greenish phlegm which had lasted for 3 months.  He denied any sinus tenderness.  He also reported that he had been diagnosed as having pneumonia.  Objective examination showed scattered rhonchi in the lungs.  A chest x-ray was negative.  The assessment was bronchitis.  The Veteran was prescribed erythromycin 250 mg four times daily.

A February 1998 "Medical Evaluation for Respirator Certification" included in the Veteran's claims file shows that he denied any history of persistent cough, shortness of breath, and any chronic respiratory disease.  Physical examination showed respiratory rate within normal limits and clear breath sounds.  The Veteran was found qualified to use a respirator without restrictions.

In November 2001, the Veteran's complaints included bronchitis which had lasted for 1 week.  A history of bronchitis with the same symptoms was noted.  Objective examination showed scattered expiratory rhonchi in the lungs and expiratory wheezes with forced expiration.  The assessment was upper respiratory infection with mild bronchial compromise.  The Veteran was prescribed Albuterol and erythromycin.

On periodic physical examination in July 1999, clinical evaluation of the Veteran's lungs and chest was normal.  He denied any relevant medical history.

On periodic physical examination in February 2004, the Veteran's medical history included chronic bronchitis "since pneumonia in 1997."  The in-service examiner noted that no medication was required to treat the Veteran's chronic bronchitis and he had no problems currently.  The Veteran was treated for chronic bronchitis on an as needed basis.  The in-service examiner concluded that the Veteran's reported chronic bronchitis was not considered disabling.  Clinical evaluation of the Veteran's lungs and chest was normal.

At the Veteran's retirement (or separation) physical examination in January 2006, he reported a history of chronic bronchitis.  He also reported that he had been prescribed an Albuterol inhaler to treat his bronchitis.  The in-service examiner noted that the Veteran reported that his bronchitis occurred 1-2 times per year.  This examiner concluded that the Veteran's bronchitis had no complications and no sequelae.  Physical examination showed the Veteran's lungs and chest were clear to auscultation.

The post-service evidence shows that, when the Veteran established care with Paula Dahlen, ARNP, in January 2007, his complaints included "dealing with bronchitis for about a month."  He reported that his cough was non-productive but he also had a metallic taste in his mouth.  He also reported having problems with asthma when he was age 10 but never being diagnosed as having an asthmatic condition.  He reported further that he had been exposed to chemicals at work about 13 years earlier "and has had problems with bronchitis, maybe two-to-three times a year, ever since."  He denied ever being on any antibiotics or inhalers for bronchitis.  Objective examination showed clear lungs in all areas.  The assessment included bronchitis.  The Veteran was prescribed an Albuterol inhaler.

On VA respiratory examination in June 2007, the Veteran complained of bronchitis manifested with colds approximately 3-4 times a year.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his bronchitis had been intermittent with remissions since onset.  He denied any history of hospitalization or surgery, respiratory trauma, pneumothorax, emphysema, asthma, cough, hemoptysis, wheezing, dyspnea, anorexia, chest pain, swelling, respiratory failure, fever, or periods of incapacitation.  Physical examination showed normal heart sounds, no venous congestion or edema, no abnormal respiratory findings, normal diaphragm excursion and chest expansion, no chest wall scarring or deformity, no pulmonary restrictive disease, no asthma, no signs of significant weight loss or malnutrition, and no wheezing, cough, or evidence of bronchitis.  A chest x-ray was negative.  Pulmonary function testing (PFT) was normal.  No cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy was present.  The VA examiner stated that the Veteran currently did not have any bronchitis and only experienced bronchitis once during service.  This examiner also stated that, since the Veteran's one episode of in-service bronchitis, he had not experienced it again.  This examiner concluded that the Veteran's claimed bronchitis was not caused or a result of the single in-service instance of bronchitis.  The VA examiner's rationale was that the Veteran had a normal chest x-ray and PFT.  The diagnosis was a normal chest without acute process per x-ray and normal PFT.

On private outpatient treatment in July 2008, the Veteran complained of a cold and cough which had lasted for 2 weeks and was getting worse.  He reported a dry cough for the past 3 weeks which became a productive cough in the previous 2 days.  He also reported congestion and ear pressure.  Physical examination showed an expiratory wheeze in both lungs.  The diagnoses included bronchitis.

The Board acknowledges the Veteran's assertions that he experiences chronic bronchitis which is related to active service.  The competent evidence does not support the Veteran's assertions, however, and shows instead that, although he has experienced bronchitis intermittently during and after active service, it is not related to service.  The Veteran's service treatment records show that he repeatedly denied any history or complaints of bronchitis when examined for purposes of certification to use a respirator as part of his in-service duties.  He also repeatedly denied any bronchitis on periodic physical examinations completed during his 20 years of active service.  The Veteran was treated on an outpatient basis for bronchitis in 1995 during service.  It appears that this episode of bronchitis was acute, transitory, and resolved with in-service treatment (as the VA examiner noted in June 2007 after reviewing the claims file).  Although the Veteran reported an in-service history of chronic bronchitis at his separation physical examination in January 2006, the in-service examiner concluded that it had no complications and no sequelae.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that, when he established care with Paula Dahlen, ARNP, in January 2007, the Veteran reported that he had experienced bronchitis 2-3 times a year since being exposed to chemicals at work about 13 years earlier (or in approximately 1994 while on active service).  There is no support in the Veteran's service treatment records for his assertion of in-service chemical exposure leading him to experience bronchitis in approximately 1994.  A review of his service treatment records shows instead that he was treated for bronchitis in 1995.  He did not report, and the in-service examiners who treated him for bronchitis in 1995 did not indicate, any chemical exposure at that time which led him to experience bronchitis.  Accordingly, to the extent that the January 2007 private treatment record is based on the Veteran's inaccurately reported in-service history of chemical exposure, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's current bronchitis is related to active service.

The Board acknowledges that, although the Veteran may have received some medical training as a result of his EMT work, his statements regarding bronchitis are less probative than the competent evidence of record which demonstrates that it is not related to active service.  The Board observes in this regard that the Veteran has not reported his medical history consistently to his treating physicians.  The Veteran reported at his separation physical examination in January 2006 that he had been prescribed Albuterol inhalers to treat his chronic bronchitis.  When he established care with Paula Dahlen, ARNP, in January 2007, or 1 year later, the Veteran denied any inhaler use or antibiotic treatment for bronchitis.  As noted, he also reported for the first time in January 2007 that in-service chemical exposure had caused him to experience bronchitis since approximately 1994.  He did not report this alleged in-service chemical exposure to any other in-service or post-service treating physician who saw him for bronchitis before or after January 2007.  The Veteran's inconsistencies in reporting his medical history again seriously undermine his credibility and weigh heavily against any probative value that could be assigned to any training or experience that he had as a part-time EMT.  The VA examiner determined in June 2007 that, because no bronchitis was present following physical examination of the Veteran, and because he had not experienced bronchitis since 1995, the Veteran's claimed bronchitis was less likely than not related to active service.  Although more recent treatment records dated in 2008 indicate that the Veteran may have experienced bronchitis again, there is no indication in these 2008 records that it is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that bronchitis is related to active service.  Accordingly, the Board finds that service connection for bronchitis is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of bronchitis have been continuous since service.  He asserts that he continued to experience symptoms relating to bronchitis (congestion and a productive cough) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bronchitis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bronchitis since active service is inconsistent with the other lay and medical evidence of record.  Although the Veteran reported an in-service history of chronic bronchitis at this examination, the in-service examiner concluded that it had not resulted in any complications or sequelae.  Specifically, the service separation examination report reflects that the Veteran was examined and his chest, lungs, and heart were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  The Veteran also denied a history of using a an inhaler or treating his previous episodes of bronchitis with antibiotics when he established care with Paula Dahlen in January 2007.

As noted above, the Veteran has not reported consistently his medical history for bronchitis to his treating physicians.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service, even in light of any training and experience he may have had as a part-time EMT.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his own previous histories of onset of symptoms given after service, and the competent medical evidence of record.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.



ORDER

Entitlement to service connection for bronchitis is denied.


REMAND

The Veteran also contends that his service-connected left shoulder bursitis and service-connected lumbar strain are both more disabling than currently evaluated.  He specifically contends that his most recent VA examinations in April 2007 and in October 2008, respectively, did not reflect accurately the current nature and severity of these service-connected disabilities.  He also has contended that the April 2007 VA examiner "ignored" his complaints of severe lumbosacral spine which he reported at that examination.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected left shoulder bursitis and service-connected lumbar strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran has also asserted entitlement to service connection for syncope.  He experienced symptoms in service and has been provided a VA examination that ruled out any cardiac cause for his syncope, but there are other possible causes and no comprehensive opinion as to etiology of the Veteran's syncope has been provided.  An examination and opinion is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for left shoulder bursitis and/or lumbar strain since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder bursitis.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The examiner is advised that, for the purpose of rating disability from arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  It also must be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left shoulder bursitis expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the left shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar strain.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar strain, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine the range of motion of the lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It also must be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's low back disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must report any associated neurological complaints or findings attributable to the Veteran's lumbar strain.  It also must be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any current syncope.  If syncope is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's syncope is related to service.  When providing this opinion, the examiner should review the Veteran's complete service medical records in the claims file including the records of an episode of syncope in 2004.  When offering his or her opinion, the examiner should address causes other than cardiac, since a valid opinion has already been obtained on that issue.  A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


